In a paternity proceeding, the appeal (by permission) is from an order of the Family Court, Kings County (Torres; J.), dated March 5, 1981, which directed appellant to provide respondent with portions of its records deemed material to the proceeding. Order affirmed, without costs or disbursements. A review of that portion of the records ordered disclosed reveals that the mother had contacted appellant and continued to deal with that agency for purposes wholly unrelated to drug abuse counselling. Title 21 (§ 1175, subd [a]) of the United States Code, which affords confidentiality to the “[rjeeords of the identity, diagnosis, prognosis,-or treatment of any patient which are maintained in connection with the performance of any drug abuse prevention function” is, therefore, inapplicable and the records were properly ordered to be disclosed. Hopkins, J.P., Mangano, Margett and Thompson, JJ., concur.